Motion as to (1) withdrawal of original paper of notice *704of dismissal of counsel, dated December 31, 1921, denied. Motion as to (2) original deed of July 5, 1918,. from George Redeagle to Paul A. Ewert and as to (3) original deeds of November 19, November 21, and December 21, 1921, from the heirs of George Redeagle to Paul A. Ewert, granted, the copies of said deeds on file to remain with the Clerk.
Mr. Arthur S. Thompson for appellants. Mr. William R. Andrews, Mr. Henry C. Lewis and Mr. Paul A. Ewert for appellee.
[See 259 U. S. 139.]